     Case 2:19-cv-00334-FVS      ECF No. 24   filed 05/25/21   PageID.2563 Page 1 of 22



 1

 2
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
 3                                                                  EASTERN DISTRICT OF WASHINGTON




 4
                                                                     May 25, 2021
                                                                         SEAN F. MCAVOY, CLERK


 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    KATHRINE R.,
                                                   NO: 2:19-CV-00334-FVS
 8                              Plaintiff,
                                                   ORDER GRANTING DEFENDANT’S
 9          v.                                     MOTION FOR SUMMARY
                                                   JUDGMENT
10    ANDREW M. SAUL,
      COMMISSIONER OF SOCIAL
11    SECURITY,

12                              Defendant.

13

14         BEFORE THE COURT are the parties’ cross motions for summary

15   judgment. ECF Nos. 18, 21. This matter was submitted for consideration without

16   oral argument. Plaintiff is represented by Attorney Tom G. Cordell. Defendant is

17   represented by Special Assistant United States Attorney Lisa Goldoftas. The Court

18   has reviewed the administrative record, the parties’ completed briefing, and is fully

19   informed. For the reasons discussed below, the Court GRANTS Defendant’s

20   Motion for Summary Judgment, ECF No. 21, and DENIES Plaintiff’s Motion for

21   Summary Judgment, ECF No. 18.



     ORDER ~ 1
      Case 2:19-cv-00334-FVS        ECF No. 24     filed 05/25/21   PageID.2564 Page 2 of 22



 1                                        JURISDICTION

 2         Plaintiff Kathrine R.1 protectively filed an application for Social Security

 3   Disability Insurance (SSDI) on June 19, 2015, Tr. 147, and an application for

 4   Security Income (SSI) on June 26, 2015, Tr. 148, alleging an onset date of

 5   February 1, 2015, Tr. 308, 314, due to thyroid removal, back issues, spinal

 6   stenosis, arthritis, crushed vertebrae, herniated disc, depression, an artificial right

 7   knee, and the need for a replacement of the left knee, Tr. 342. Plaintiff’s

 8   applications were denied initially, Tr. 201-08, and upon reconsideration, Tr. 211-

 9   24. A hearing before Administrative Law Judge Kimberly Boyce (“ALJ”) was

10   conducted on April 24, 2018. Tr. 124-46. Plaintiff was represented by counsel

11   and testified at the hearing. Id. The ALJ also took the testimony of vocational

12   expert Michael Swanson. Id. The ALJ denied benefits on October 22, 2018. Tr.

13   47-61. The Appeals Council denied review on August 12, 2019. Tr. 1-6. Plaintiff

14   requested judicial review of the ALJ decision by this Court on October 1, 2019.

15   ECF No. 1. The ALJ’s October 22, 2018 decision became the final decision of the

16   Commissioner, which is appealable to the district court pursuant to 42 U.S.C. §§

17   405(g), 1383(c). Plaintiff initiated this action on October 1, 2019. ECF No. 1.

18   ///

19
           1
               In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s
20
     first name and last initial, and, subsequently, Plaintiff’s first name only, throughout
21
     this decision.

     ORDER ~ 2
     Case 2:19-cv-00334-FVS      ECF No. 24    filed 05/25/21   PageID.2565 Page 3 of 22



 1                                    BACKGROUND

 2         The facts of the case are set forth in the administrative hearing and

 3   transcripts, the ALJ’s decision, and the briefs of Plaintiff and the Commissioner.

 4   Only the most pertinent facts are summarized here.

 5         Plaintiff was 42 years old at the alleged onset date. Tr. 308. She graduated

 6   from high school in 1991 and completed cosmetology school in 1999. Tr. 343.

 7   Plaintiff worked as a cosmetologist from 1999 to 2014. Tr. 344. At application,

 8   she stated that she stopped working on December 31, 2017 because of her

 9   conditions. Tr. 343.

10                              STANDARD OF REVIEW

11         A district court’s review of a final decision of the Commissioner of Social

12   Security is governed by 42 U.S.C. §§ 405(g), 1383(c). The scope of review under

13   § 405(g) is limited; the Commissioner’s decision will be disturbed “only if it is not

14   supported by substantial evidence or is based on legal error.” Hill v. Astrue, 698

15   F.3d 1153, 1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence

16   that a reasonable mind might accept as adequate to support a conclusion.” Id. at

17   1159 (quotation and citation omitted). Stated differently, substantial evidence

18   equates to “more than a mere scintilla[,] but less than a preponderance.” Id.

19   (quotation and citation omitted). In determining whether the standard has been

20   satisfied, a reviewing court must consider the entire record as a whole rather than

21   searching for supporting evidence in isolation. Id.



     ORDER ~ 3
     Case 2:19-cv-00334-FVS      ECF No. 24    filed 05/25/21   PageID.2566 Page 4 of 22



 1         In reviewing a denial of benefits, a district court may not substitute its

 2   judgment for that of the Commissioner. “The court will uphold the ALJ's

 3   conclusion when the evidence is susceptible to more than one rational

 4   interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

 5   Further, a district court will not reverse an ALJ’s decision on account of an error

 6   that is harmless. Id. An error is harmless where it is “inconsequential to the

 7   [ALJ’s] ultimate nondisability determination.” Id. (quotation and citation omitted).

 8   The party appealing the ALJ’s decision generally bears the burden of establishing

 9   that it was harmed. Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).

10                       FIVE-STEP EVALUATION PROCESS

11         A claimant must satisfy two conditions to be considered “disabled” within

12   the meaning of the Social Security Act. First, the claimant must be “unable to

13   engage in any substantial gainful activity by reason of any medically determinable

14   physical or mental impairment which can be expected to result in death or which

15   has lasted or can be expected to last for a continuous period of not less than twelve

16   months.” 42 U.S.C. § 1382c(a)(3)(A). Second, the claimant’s impairment must be

17   “of such severity that he is not only unable to do his previous work[,] but cannot,

18   considering his age, education, and work experience, engage in any other kind of

19   substantial gainful work which exists in the national economy.” 42 U.S.C. §

20   1382c(a)(3)(B).

21         The Commissioner has established a five-step sequential analysis to



     ORDER ~ 4
     Case 2:19-cv-00334-FVS      ECF No. 24    filed 05/25/21   PageID.2567 Page 5 of 22



 1   determine whether a claimant satisfies the above criteria. See 20 C.F.R. §§

 2   404.5120(a)(4)(i)-(v), 416.920(a)(4)(i)-(v). At step one, the Commissioner

 3   considers the claimant’s work activity. 20 C.F.R. §§ 404.1520(a)(4)(i),

 4   416.920(a)(4)(i). If the claimant is engaged in “substantial gainful activity,” the

 5   Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

 6   404.1520(b), 416.920(b).

 7         If the claimant is not engaged in substantial gainful activity, the analysis

 8   proceeds to step two. At this step, the Commissioner considers the severity of the

 9   claimant’s impairment. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the

10   claimant suffers from “any impairment or combination of impairments which

11   significantly limits [his or her] physical or mental ability to do basic work

12   activities,” the analysis proceeds to step three. 20 C.F.R. §§ 404.1520(c),

13   416.920(c). If the claimant’s impairment does not satisfy this severity threshold,

14   however, the Commissioner must find that the claimant is not disabled. 20 C.F.R.

15   §§ 404.1520(c), 416.920(c).

16         At step three, the Commissioner compares the claimant’s impairment to

17   severe impairments recognized by the Commissioner to be so severe as to preclude

18   a person from engaging in substantial gainful activity. 20 C.F.R. §§

19   404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the impairment is as severe or more

20   severe than one of the enumerated impairments, the Commissioner must find the

21   claimant disabled and award benefits. 20 C.F.R. §§ 404.1520(d), 416.920(d).



     ORDER ~ 5
      Case 2:19-cv-00334-FVS      ECF No. 24   filed 05/25/21   PageID.2568 Page 6 of 22



 1           If the severity of the claimant’s impairment does not meet or exceed the

 2   severity of the enumerated impairments, the Commissioner must pause to assess

 3   the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

 4   defined generally as the claimant’s ability to perform physical and mental work

 5   activities on a sustained basis despite his or her limitations, 20 C.F.R. §§

 6   404.1545(a)(1), 416.945(a)(1), is relevant to both the fourth and fifth steps of the

 7   analysis.

 8           At step four, the Commissioner considers whether, in view of the claimant’s

 9   RFC, the claimant is capable of performing work that he or she has performed in

10   the past (past relevant work). 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).

11   If the claimant is capable of performing past relevant work, the Commissioner

12   must find that the claimant is not disabled. 20 C.F.R. §§ 404.1520(f), 416.920(f).

13   If the claimant is incapable of performing such work, the analysis proceeds to step

14   five.

15           At step five, the Commissioner considers whether, in view of the claimant’s

16   RFC, the claimant is capable of performing other work in the national economy.

17   20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). In making this determination,

18   the Commissioner must also consider vocational factors such as the claimant’s age,

19   education and past work experience. 20 C.F.R. §§ 404.1520(a)(4)(v),

20   416.920(a)(4)(v). If the claimant is capable of adjusting to other work, the

21   Commissioner must find that the claimant is not disabled. 20 C.F.R. §§



     ORDER ~ 6
     Case 2:19-cv-00334-FVS     ECF No. 24    filed 05/25/21   PageID.2569 Page 7 of 22



 1   404.1520(g)(1), 416.920(g)(1). If the claimant is not capable of adjusting to other

 2   work, analysis concludes with a finding that the claimant is disabled and is

 3   therefore entitled to benefits. 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).

 4         The claimant bears the burden of proof at steps one through four. Tackett v.

 5   Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to step five,

 6   the burden shifts to the Commissioner to establish that (1) the claimant is capable

 7   of performing other work; and (2) such work “exists in significant numbers in the

 8   national economy.” 20 C.F.R. §§ 404.1560(c)(2), 416.960(c)(2); Beltran v. Astrue,

 9   700 F.3d 386, 389 (9th Cir. 2012).

10                                   ALJ’S FINDINGS

11         At step one, the ALJ found that Plaintiff had not engaged in substantial

12   gainful activity since the alleged onset date, February 1, 2015. Tr. 50. At step

13   two, the ALJ found that Plaintiff had the following severe impairments:

14   degenerative disc disease (DDD) status post two back surgeries; right knee

15   replacement; hypothyroidism; diabetes mellitus; and peripheral neuropathy. Tr.

16   50. At step three, the ALJ found that Plaintiff did not have an impairment or

17   combination of impairments that meet or medically equaled the severity of a listed

18   impairment. Tr. 51. The ALJ then found that Plaintiff had the RFC to perform

19   sedentary work as defined in 20 CFR §§ 404.1567(a), 416.967(a) with the

20   following limitations:

21         lift/carry 10 pounds occasionally and less than 10 pounds frequently,



     ORDER ~ 7
     Case 2:19-cv-00334-FVS      ECF No. 24    filed 05/25/21   PageID.2570 Page 8 of 22



 1         sit for at least 6/8 hours, and stand/walk for 2/8 hours, except the
           claimant can never climb ladders, ropes or scaffolds, work at
 2         unprotected heights or in proximity to hazards such as heavy machinery
           with dangerous moving parts, or balance, but she can occasionally
 3         climb ramps and stairs, stoop, kneel, crouch and crawl.

 4   Tr. 52.

 5         At step four, the ALJ identified Plaintiff’s past relevant work as a

 6   cosmetologist and found that she could no longer perform this past relevant work.

 7   Tr. 59. At step five, the ALJ found that considering Plaintiff’s age, education,

 8   work experience, and RFC, there were other jobs that exist in significant numbers

 9   in the national economy that Plaintiff could perform, including: charge account

10   clerk, order clerk, and document preparer. Tr. 59-60. On that basis, the ALJ

11   concluded that Plaintiff was not under a disability, as defined in the Social Security

12   Act, from February 1, 2015, the alleged date of onset, through the date of her

13   decision. Tr. 60.

14                                         ISSUES

15         Plaintiff seeks judicial review of the Commissioner’s final decision denying

16   her SSDI under Title II and SSI under Title XVI of the Social Security Act. ECF

17   No. 18-2. Plaintiff raises the following issues for this Court’s review:

18      1. Whether the ALJ made a proper step two determination;

19      2. Whether the ALJ made a proper step three determination;

20      3. Whether the ALJ properly addressed Plaintiff’s symptom statements; and

21      4. Whether the ALJ made a proper RFC determination.



     ORDER ~ 8
     Case 2:19-cv-00334-FVS       ECF No. 24   filed 05/25/21   PageID.2571 Page 9 of 22



 1                                       DISCUSSION

 2   1.    Step Two

 3         Plaintiff challenges the ALJ’s step two determination by asserting that she

 4   failed to address spinal stenosis and that she failed to find depressive disorder and

 5   anxiety severe at step two. ECF No. 18-2 at 5-6.

 6         To show a severe impairment, the claimant must first establish the existence

 7   of a medically determinable impairment by providing medical evidence consisting

 8   of signs, symptoms, and laboratory findings; the claimant’s own statement of

 9   symptoms, a diagnosis, or a medical opinion is not sufficient to establish the

10   existence of an impairment. 20 C.F.R. §§ 404.1521, 416.921. “[O]nce a claimant

11   has shown that he suffers from a medically determinable impairment, he next has

12   the burden of proving that these impairments and their symptoms affect his ability

13   to perform basic work activities.” Edlund v. Massanari, 253 F.3d 1152, 1159-60

14   (9th Cir. 2001). At step two, the burden of proof is squarely on the Plaintiff to

15   establish the existence of any medically determinable impairment(s) and that such

16   impairments(s) are severe. Tackett, 180 F.3d at 1098-99 (In steps one through

17   four, the burden of proof rests upon the claimant to establish a prima facie case of

18   entitlement to disability benefits.).

19         The step-two analysis is “a de minimis screening device used to dispose of

20   groundless claims.” Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir. 2005). An

21   impairment is “not severe” if it does not “significantly limit” the ability to conduct



     ORDER ~ 9
     Case 2:19-cv-00334-FVS      ECF No. 24    filed 05/25/21   PageID.2572 Page 10 of 22



 1   “basic work activities.” 20 C.F.R. §§ 404.1522(a), 416.922(a). Basic work

 2   activities are “abilities and aptitudes necessary to do most jobs.” 20 C.F.R. §§

 3   404.1522(b), 416.922(b).

 4         The ALJ identified Plaintiff’s severe impairments as degenerative disc

 5   disease, right knee replacement, hypothyroidism, diabetes mellitus, and peripheral

 6   neuropathy. Tr. 50. The ALJ did not discuss Plaintiff’s spinal stenosis at step two,

 7   but did discuss Plaintiff’s mental health impairments and found them to be

 8   nonsevere. Tr. 50-51.

 9         A.     Spinal Stenosis

10         Plaintiff points to imaging that shows she has spinal stenosis along with the

11   degenerative disc disease. ECF No. 18-2 at 5. A September 2014 MRI showed

12   mild to moderate stenosis present at L1-2, L3-4, L4-5, and L5-S1. Tr. 653. A

13   September 2015 MRI showed severe stenosis at L3-4 and L4-5. Id. Plaintiff then

14   asserts that the treating physician rule applies and asserts that the ALJ failed to

15   provide a reason for ignoring Plaintiff’s spinal stenosis at step two. ECF No. 18-2

16   at 5-6. Plaintiff is accurate that the ALJ should give more weight to the opinion of

17   a treating physician than to the opinion of an examining physician. See Orn v.

18   Astrue, 495 F.3d 625, 631 (9th Cir. 2007). However, Plaintiff failed to address any

19   treating physician opinion. Therefore, the treating physician rule does not apply in

20   this situation at this step of the sequential evaluation process. Furthermore, the

21   ALJ addressed stenosis in the RFC. Tr. 53-55.



     ORDER ~ 10
     Case 2:19-cv-00334-FVS     ECF No. 24    filed 05/25/21   PageID.2573 Page 11 of 22



 1         The Ninth Circuit has recently reiterated its holding that step two is a

 2   screening tool:

 3         Step two is merely a threshold determination meant to screen out weak
           claims. Bowen v. Yuckert, 482 U.S. 137, 146-47, 107 S.Ct. 2287, 96
 4         L.Ed.2d 119 (1987). It is not meant to identify the impairments that
           should be taken into account when determining the RFC. In fact, “[i]n
 5         assessing RFC, the adjudicator must consider limitations and
           restrictions imposed by all of an individual’s impairments, even those
 6         that are not ‘severe.’” Titles II & XVI: Assessing Residual Functional
           Capacity in Initial Claims, Social Security Ruling (“SSR”) 96-8p, 1996
 7         WL 374184, at *5 (S.S.A. July 2, 1996). The RFC therefore should be
           exactly the same regardless of whether certain impairments are
 8         considered “severe” or not.

 9   Buck v. Berryhill, 869 F.3d 0140, 1048-49 (9th Cir. 2017). Here, step two was

10   decided in Plaintiff’s favor. Tr. 50. Additionally, the ALJ addressed the stenosis

11   when discussing the RFC determination. Therefore, Plaintiff could not have been

12   prejudiced as any alleged error is harmless and cannot be a basis for remand.

13   Buck, 869 F.3d 1049.

14         B.     Mental Health Impairments

15         Plaintiff argues that the ALJ erred in finding her depression and anxiety as

16   nonsevere. ECF No. 18-2 at 6.

17         The ALJ found that Plaintiff’s “medically determinable mental impairments

18   of depression and anxiety, considered singly and in combination, do not cause

19   more than minimal limitation in the claimant’s ability to perform basic mental

20   work activities and are therefore nonsevere.” Tr. 50. Plaintiff points to the opinion

21   of Nurse Practitioner Debra Pugh that Plaintiff would be off task 20% of the day



     ORDER ~ 11
     Case 2:19-cv-00334-FVS     ECF No. 24    filed 05/25/21   PageID.2574 Page 12 of 22



 1   due to major depressive disorder and generalized anxiety disorder. ECF No. 18-2

 2   at 6 citing Tr. 1126-30. Plaintiff argues that the ALJ did not provide legitimate

 3   reasons for rejecting the opinion citing Lester v. Chater, 81 F.3d 821, 830-31 (9th

 4   Cir. 1995). ECF No. 18-2 at 6. The Court in Lester held that the ALJ was required

 5   to provide specific and legitimate reasons for rejecting the opinions of treating and

 6   examining acceptable medical sources. 81 F.3d 830-31. However, a Nurse

 7   Practitioner is not an acceptable medical source in this case because this case was

 8   filed prior to March 27, 2017. 20 C.F.R. §§ 404.1502(a), 416.902(a). Therefore,

 9   the ALJ can reject Nurse Pugh’s opinion with reasons germane to the opinion. See

10   Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993).

11         The ALJ rejected Nurse Pugh’s opinion because there was no support for the

12   opinion, citing to treatment notes showing normal attention span and

13   concentration, and found that mental health treatment had been infrequent. Tr. 58.

14   While the Court acknowledges that it is a questionable practice to chastise one with

15   a mental impairment for the exercise of poor judgment in seeking rehabilitation,

16   Nguyen v. Chater, 100 F.3d 1462, 1465 (9th Cir. 1996), inconsistency with the

17   medical evidence is a germane reason to discount an opinion, see Bayliss v.

18   Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005). Therefore, the ALJ did not err in

19   rejecting the opinion.

20         Furthermore, as addressed in detail above, the step two determination was

21   made in Plaintiff’s favor. Therefore, Plaintiff could not have been prejudiced as



     ORDER ~ 12
     Case 2:19-cv-00334-FVS      ECF No. 24    filed 05/25/21   PageID.2575 Page 13 of 22



 1   any alleged error is harmless and cannot be a basis for remand. Buck, 869 F.3d

 2   1049. The Court will not disturb the ALJ’s step two determination.

 3   2.    Step Three

 4         Plaintiff argues that she meets or equals Listing 1.04 and the ALJ should

 5   have called a medical expert. ECF No. 18-1 at 7-10.

 6         If a claimant has an impairment or combination of impairments that meets or

 7   equals a condition outlined in the “Listing of Impairments,” then the claimant is

 8   presumed disabled at step three, and the ALJ need not to consider his age,

 9   education, and work experience. 20 C.F.R. §§ 404.1520(d), 416.920(d). The ALJ

10   is required to evaluate the relevant evidence before concluding that a claimant’s

11   impairments do not meet or equal a listing impairment. Lewis v. Apfel, 236 F.3d

12   503, 512 (9th Cir. 2001). Here, the ALJ concluded Plaintiff did not meet or equal

13   Listing 1.04 in one sentence: “The objective medical evidence of record does not

14   establish these criteria to the extent needed to meet these listings and the claimant

15   is noted to be able to perform fine and gross movements effectively per 1.00B2c of

16   the listing and ambulate effectively per 12.00B2b of the listings.” Tr. 51. At no

17   point in the step three determination did the ALJ discuss the medical evidence in

18   relation to Listing 1.04. Id.

19         Here, Plaintiff is arguing that she meets or equals the listing requirements,

20   and not that the ALJ failed to evaluate the medical evidence. ECF No. 18-2 at 6-

21   10. Plaintiff’s argument amounts to nothing more than an alternative interpretation



     ORDER ~ 13
     Case 2:19-cv-00334-FVS      ECF No. 24    filed 05/25/21   PageID.2576 Page 14 of 22



 1   of the evidence. When evidence reasonably supports either confirming or

 2   reversing the ALJ’s decision, the Court may not substitute its judgment for that of

 3   the ALJ. Tackett, 180 F.3d at 1098. Therefore, the Court will not disturb that

 4   ALJ’s determination.

 5         Even if Plaintiff had adequately challenged the ALJ’s step three

 6   determination, she was only required to evaluate the medical evidence before

 7   concluding that Plaintiff did not meet or equal a listing, she was not required to

 8   evaluate the evidence under the heading of step three. See Lewis, 236 F.3d at 513.

 9   The ALJ discussed the medical evidence relevant to the Listing 1.04 elsewhere in

10   her decision. AR 53-55 (discussing imaging, gait, ambulation, range of motion,

11   sensation, and strength).

12         Plaintiff also asserts that the ALJ should have called a medical expert to

13   testify regarding Listing 1.04. ECF No. 18-2 at 10. The ALJ is only required to

14   call a medical expert in three circumstances: (1) she was ordered to call a medical

15   expert by the Appeals Council or Federal court; (2) there is a question about the

16   accuracy of medical test result; or (3) she is considering finding that the claimant

17   equals a medical listing. HALLEX I-2-5-34. While Plaintiff argues that she meets

18   or equals a listing, as addressed above, this is an alternative interruption of the

19   evidence. Therefore, the ALJ did not err in her step three determination.

20   3.    Plaintiff’s Symptom Statements

21         Plaintiff argues that the ALJ erred in her treatment of her symptom



     ORDER ~ 14
     Case 2:19-cv-00334-FVS     ECF No. 24    filed 05/25/21   PageID.2577 Page 15 of 22



 1   statements. ECF No. 18-2 at 10-16.

 2         An ALJ engages in a two-step analysis when evaluating a claimant’s

 3   testimony regarding subjective pain or symptoms. “First, the ALJ must determine

 4   whether the claimant has presented objective medical evidence of an underlying

 5   impairment which could reasonably be expected to produce the pain or other

 6   symptoms alleged.” Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). “The

 7   claimant is not required to show that his impairment could reasonably be expected

 8   to cause the severity of the symptom he has alleged; he need only show that it

 9   could reasonably have caused some degree of the symptom.” Id.

10         Second, “[i]f the claimant meets the first test and there is no evidence of

11   malingering, the ALJ can only reject the claimant’s testimony about the severity of

12   the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

13   rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (internal

14   citations and quotations omitted).

15         The ALJ stated that Plaintiff’s “statements concerning the intensity,

16   persistence and limiting effects of these symptoms are not entirely consistent with

17   the medical evidence and other evidence in the record for the reasons explained in

18   this decision.” Tr. 53. The ALJ rejected Plaintiff’s symptom statements for six

19   reasons: (1) her reported activities were inconsistent with the severity of reported

20   symptoms; (2) she failed to submit records from CPS; (3) she failed to follow her

21   doctor’s orders; (4) she failed to follow through with treatment; (5) she



     ORDER ~ 15
     Case 2:19-cv-00334-FVS      ECF No. 24    filed 05/25/21   PageID.2578 Page 16 of 22



 1   demonstrated drug seeking behavior; and (6) her reported symptoms were

 2   inconsistent with the medical evidence. Tr. 53-56.

 3         The ALJ’s first reason for rejecting Plaintiff’s symptom statements, that her

 4   reported activities were inconsistent with the severity of reported symptoms, is not

 5   specific, clear and convincing. A claimant’s daily activities may support an

 6   adverse credibility finding if (1) the claimant’s activities contradict her other

 7   testimony, or (2) “the claimant is able to spend a substantial part of his day

 8   engaged in pursuits involving performance of physical functions that are

 9   transferable to a work setting.” Orn, 495 F.3d at 639 (citing Fair v. Bowen, 885

10   F.2d 597, 603 (9th Cir. 1989)). “The ALJ must make ‘specific findings relating to

11   [the daily] activities’ and their transferability to conclude that a claimant’s daily

12   activities warrant an adverse credibility determination.” Id. (quoting Burch v.

13   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005)).

14         Here, the ALJ provided four examples of how Plaintiff’s activities were

15   inconsistent with her testimony. First, the ALJ found that the ability to walk to

16   lose weight was evidence that she was not as physically restricted as she alleged.

17   Tr. 53, 55. Second, the ALJ found that the ability to ride in a car out to Nebraska

18   in just a day and a half was inconsistent with the reported need to stop every half

19   an hour while driving. Tr. 53. Third, the ALJ found that CPS placing an infant

20   family member in her care was evidence that she could work, because “childcare is

21   much like a job in terms of having to be alert, oriented, and emotionally stable; as



     ORDER ~ 16
     Case 2:19-cv-00334-FVS      ECF No. 24    filed 05/25/21   PageID.2579 Page 17 of 22



 1   well as being able to sit/stand/walk to some extent, follow a schedule, remember,

 2   focus, concentrate, persist, make decisions, interact, attend appoints, etc.” Tr. 53.

 3   Fourth, the ALJ found that Plaintiff’s ability to cook from scratch conflicted with

 4   her June 2016 complaints. Tr. 54. Fifth, the ALJ found that her reported falls

 5   suggest that she was more active than she should have been during the recovery

 6   phase. Tr. 55.

 7         The Court acknowledges that the ALJ should not rely on more common

 8   daily activities such as walking, riding in a car, caring for a child, or preparing

 9   meals as reasons to reject her symptom statements. The Ninth Circuit has warned

10   ALJs against using simple household activities against a person when evaluating

11   their testimony:

12         We have repeatedly warned that ALJs must be especially cautious in
           concluding that daily activities are inconsistent with testimony about
13         pain, because impairments that would unquestionably preclude work
           and all the pressures of a workplace environment will often be
14         consistent with doing more than merely resting in bed all day.

15   Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir. 2014). Therefore, this fails to

16   meet the specific, clear and convincing standard.

17          The ALJ’s second reason for rejecting Plaintiff’s symptom statements, that

18   she failed to submit records from CPS, is not supported by substantial evidence.

19   At the hearing, Plaintiff testified that her primary care provider would be

20   completing a statement regarding her physical health related to caring for a child to

21   be provided to CPS. Tr. 133-34. After the hearing, the ALJ sent a letter to



     ORDER ~ 17
     Case 2:19-cv-00334-FVS       ECF No. 24    filed 05/25/21   PageID.2580 Page 18 of 22



 1   Plaintiff’s attorney requesting that the records from this evaluation be submitted

 2   into evidence. Tr. 280. In her decision, the ALJ stated that “[w]hile the

 3   undersigned asked for copies of these specific records, the claimant submitted

 4   other records. Hence, it is inferred that these records were not helpful to this

 5   claim.” Tr. 53. However, a review of the records demonstrated that this

 6   evaluation was submitted. Exhibit 23F is an Applicant Medical Report from the

 7   Department of Social and Health Services Children’s Administration. Tr. 1392.

 8   Exhibit 23F was submitted to the record following the hearing, but before the

 9   ALJ’s decision. Tr. 67. Therefore, this reason is not supported by substantial

10   evidence.

11         The ALJ’s third and fourth reasons for rejecting Plaintiff’s symptom

12   statements, that she failed to follow her doctor’s orders and that she failed to

13   follow through with treatment, are specific, clear and convincing. Plaintiff failed

14   to challenge these reasons in her briefing. ECF No. 18-2 at 11-16. Therefore, the

15   Court will not address them further. See Carmickle v. Comm’r, Soc. Sec Admin.,

16   533 F.3d 1155, 1161 n.2 (9th Cir. 2008). The Ninth Circuit explained the necessity

17   for providing specific argument:

18               The art of advocacy is not one of mystery. Our adversarial system
                 relies on the advocates to inform the discussion and raise the issues
19               to the court. Particularly on appeal, we have held firm against
                 considering arguments that are not briefed. But the term “brief” in
20               the appellate context does not mean opaque nor is it an exercise in
                 issue spotting. However much we may importune lawyers to be
21               brief and to get to the point, we have never suggested that they skip
                 the substance of their argument in order to do so. It is no accident
                 that the Federal Rules of Appellate Procedure require the opening
     ORDER ~ 18
     Case 2:19-cv-00334-FVS       ECF No. 24   filed 05/25/21   PageID.2581 Page 19 of 22



 1               brief to contain the “appellant’s contentions and the reasons for
                 them, with citations to the authorities and parts of the record on
 2               which the appellant relies.” Fed. R. App. P. 28(a)(9)(A). We require
                 contentions to be accompanied by reasons.
 3

 4   Independent Towers of Wash. v. Wash., 350 F.3d 925, 929 (9th Cir. 2003).2

 5   Moreover, the Ninth Circuit has repeatedly admonished that the court will not

 6   “manufacture arguments for an appellant” and therefore will not consider claims

 7   that were not actually argued in appellant’s opening brief. Greenwood v. Fed.

 8   Aviation Admin., 28 F.3d 971, 977 (9th Cir. 1994).

 9         The ALJ’s fifth reason for rejecting Plaintiff’s symptom statements, that she

10   demonstrated drug seeking behavior, is specific, clear and convincing. Drug-

11   seeking behavior is an appropriate basis for discounting a claimant’s complaints.

12   See Lewis v. Astrue, 498 F.3d 909, 910 (9th Cir. 2007). The ALJ found that there

13   was “significant evidence of aberrant behavior with narcotic medication that

14   suggests another motive for her pain complaints.” Tr. 56. Specifically, the ALJ

15   found that Plaintiff “took medication differently than prescribed, wanted early

16   refills, was negative for prescribed narcotics on a urine drug screen, and received

17   medication from multiple sources without reporting this to providers.” Id.

18         The ALJ’s findings are supported by substantial evidence. On June 30,

19

20         2
               Under the current version of the Federal Rules of Appellate Procedure, the
21
     appropriate citation would be to FED. R. APP. P. 28(a)(8)(A).


     ORDER ~ 19
     Case 2:19-cv-00334-FVS      ECF No. 24    filed 05/25/21   PageID.2582 Page 20 of 22



 1   2015, Bob Ebel stated the following:

 2         She was seen approximately one week ago in the ER for worsening
           back pain. She had had a refill of her current pain medication on 9 June
 3         which was a 30 days supply. She notes her back pain was not covered
           by her prescription and went to the ER. [P]atient was given pain
 4         medication from her surgeon during the month of May as well as pain
           medication in April and May clinic. The urine drug screen from June
 5         8 was negative for all narcotics. Subsequently her pain contract was
           voided. . .
 6

 7   Tr. 829. He further stated that after discussing this with Plaintiff, it was unclear if

 8   “patient had taken extra pain medicine or if pain medicine was not utilized [by]

 9   patient.” Tr. 832. On July 20, 2015, Dr. Verhage stated the following:

10         Patient ran out of medications prior to her next refill because she took
           some extra of her usual pain medications along with the supply that the
11         surgeon had prescribed and therefore came up short. She does
           understand that she took this medication differently tha[n] it was
12         prescribed. She does understand that this is a pain mediation contract
           violation. Patient however believes this is related to pain flare and
13         states that she can stay on her usual dose of pain medications and
           comply with her pain contract.
14

15   Tr. 817. On July 23, 2015, Dr. Walby stated that “I reviewed with her last summer

16   and current expressed concerns by her [primary care provider] treatment teams

17   regarding her use patterns and requests for fills.” Tr. 649. Since the ALJ’s reason

18   is supported by substantial evidence, it meets the specific, clear and convincing

19   standard.

20         The ALJ’s sixth reason for rejecting Plaintiff’s symptom statements, that her

21   reported symptoms were inconsistent with the medical evidence, is specific, clear



     ORDER ~ 20
     Case 2:19-cv-00334-FVS      ECF No. 24    filed 05/25/21   PageID.2583 Page 21 of 22



 1   and convincing. Objective medical evidence is a “relevant factor in determining

 2   the severity of the claimant’s pain and its disabling effects,” but it cannot serve as

 3   the only reason for rejecting a claimant’s credibility. Rollins v. Massanari, 261

 4   F.3d 853, 857 (9th Cir. 2001). The ALJ found that imaging reports failed to

 5   support her complaints both before her 2016 surgery, Tr. 54 citing Tr. 688, and

 6   after her fall in 2016, Tr. 55 citing Tr. 987. Also, the ALJ found that objective

 7   findings failed to support Plaintiff’s complaints of knee pain. Tr. 55.

 8         In conclusion, the ALJ provided specific, clear and convincing reasons to

 9   support her determination rejecting Plaintiff’s symptom statements. See

10   Carmickle, 533 F.3d at 1163 (upholding an adverse credibility finding where the

11   ALJ provided four reasons to discredit the claimant, two of which were invalid);

12   Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004)

13   (affirming a credibility finding where one of several reasons was unsupported by

14   the record); Tommasetti, 533 F.3d at 1038 (an error is harmless when “it is clear

15   from the record that the . . . error was inconsequential to the ultimate nondisability

16   determination”).

17   4.    Residual Functional Capacity

18         Plaintiff challenges the ALJ’s RFC determination. ECF No. 18-2 at 17-19.

19   Plaintiff’s argument is derivative of her step two and symptom statement

20   challenges. Id. The ALJ did not harmfully err at step two or in the treatment of

21   Plaintiff’s symptom statements. Therefore, the Court will not disturb the ALJ’s



     ORDER ~ 21
     Case 2:19-cv-00334-FVS     ECF No. 24    filed 05/25/21   PageID.2584 Page 22 of 22



 1   RFC determination.

 2                                     CONCLUSION

 3          A reviewing court should not substitute its assessment of the evidence for

 4   the ALJ’s. Tackett, 180 F.3d at 1098. To the contrary, a reviewing court must

 5   defer to an ALJ’s assessment so long as it is supported by substantial evidence. 42

 6   U.S.C. § 405(g). After review, the court finds the ALJ’s decision is supported by

 7   substantial evidence and free of harmful legal error.

 8          ACCORDINGLY, IT IS HEREBY ORDERED:

 9          1. Plaintiff’s Motion for Summary Judgment, ECF No. 18, is DENIED.

10          2. Defendant’s Motion for Summary Judgment, ECF No. 21, is

11               GRANTED.

12          The District Court Executive is hereby directed to enter this Order and

13   provide copies to counsel, enter judgment in favor of the Defendant, and CLOSE

14   the file.

15          DATED this 25th day of May 2021.

16

17

18

19

20                                                  Stanley A. Bastian
21                                           Chief United States District Judge



     ORDER ~ 22
